Person surveyed the land for the patentee, under whom House claims, and extended the line in question 160 poles, and marked and cornered it, and also the next line; but, coming to calculate, he found he had included 712 acres instead of 640, and he cut off the land in question by drawing a line from 80 poles instead of 160. But he returned a plat to the office, mentioning the corner red oak, marked at the end of 160 poles, and the corner white oak, marked at the end of the next line drawn from thence. The plat having been returned with these corners, although mentioned to stand at the distance of 80 poles instead of 160, they shall be taken, notwithstanding the distance mentioned in the plat, to be the true corners. The corner marked at the end of 80 poles is a white oak, instead of a red oak, called for in the patent.
Verdict for defendant and a new trial refused.
NOTE. — See Person v. Roundtree, 1 N.C. 69, and the references in the note to that case.
Cited: Cherry v. Slade, 7 N.C. 89; Brown v. House, 118 N.C. 886;Deaver v. Jones, 119 N.C. 600.